EXHIBIT SANMINA-SCI CORPORATION DEFERRED COMPENSATION PLAN Effective January 1, 2009 TABLE OF CONTENTS Page ARTICLE I PURPOSE 4 ARTICLE II DEFINITIONS 4 2.1 Account 4 2.2 Beneficiary 5 2.3 Board 5 2.4 Bonus 5 2.5 Change of Control 5 2.6 Code 5 2.7 Code section 409A 5 2.8 Committee 5 2.9 Committee Charter 5 2.10 Company 5 2.11 Compensation Committee 5 2.12 Deferral Commitment 5 2.13 Deferral Period 5 2.14 Disability 6 2.15 Elective Deferred Compensation 6 2.16 Eligible Employee 6 2.17 Employer 6 2.18 Initial Election Period 6 2.19 In-Service Distribution Schedule 6 2.20 Investment Funds 6 2.21 Participant 7 2.22 Payment Date 7 2.23 Plan 7 2.24 Retirement 7 2.25 Salary 7 2.26 Specified Employee 8 2.27 Termination Distribution Schedule 8 2.28 Termination of Employment 8 2.29 Unforeseeable Emergency 8 ARTICLE III PARTICIPATION AND DEFERRAL COMMITMENTS 8 3.1 Eligibility 8 3.2 Deferral Commitments 8 3.3 Revocation of Deferral Commitment upon Unforeseeable Emergency 9 ARTICLE IV DEFERRED COMPENSATION ACCOUNTS 10 4.1 Accounts 10 4.2 Investment of Accounts 10 4.3 Vesting 10 ARTICLE V PLAN BENEFITS 10 5.1 Distribution pursuant to Termination Distribution Schedule 10 5.2 Distribution Pursuant to In-Service Distribution Schedule 11 5.3 Special Payment Elections 11 5.4 Distributions upon Change of Control. 11 5.5 Distributions upon Disability or death 11 5.6 Distributions Upon an Unforeseeable Emergency 12 5.7 Inability to Locate Participant 12 5.8 Tax Withholding 12 5.9 Valuation and Settlement 12 5.10 Payment to Guardian 12 ARTICLE VI BENEFICIARY DESIGNATION 13 6.1 Beneficiary Designation 13 6.2 Changing Beneficiary 13 6.3 Community Property 13 6.4 No Beneficiary Designation 13 ARTICLE VII ADMINISTRATION 14 7.1 Committee 14 7.2 Agents and Delegation 14 7.3 Binding Effect of Decisions 14 7.4 Indemnification of Committee 14 ARTICLE VIII CLAIMS PROCEDURE 14 8.1 Claim 14 8.2 Review of Claim 15 8.3 Notice of Denial of Claim 15 8.4 Reconsideration of Denied Claim 15 8.5 Employer to Supply Information 16 ARTICLE IX AMENDMENT AND TERMINATION OF PLAN 16 9.1 Amendment 16 9.2 Right to Terminate Plan 16 ARTICLE X MISCELLANEOUS 17 10.1 Unfunded Plan 17 10.2 Unsecured General Creditor 17 10.3 Trust Fund 17 10.4 Nonalienability 17 10.5 Not a Contract of Employment 17 10.6 Protective Provisions 18 10.7 Governing Law 18 10.8 Validity 18 10.9 Notice 18 10.10 Successors 18 SANMINA-SCI CORPORATION DEFERRED COMPENSATION PLAN ARTICLE I PURPOSE Effective January 1, 2003 Sanmina-SCI Corporation (the “Company”) approved the establishment of the Sanmina-SCI Corporation Deferred Compensation Plan (the “Plan”). The purpose of this Plan is to provide current tax planning opportunities as well assupplemental funds for the retirement or death of certain select employees of the Company.It is intended that the Plan will aid the Company in retaining and attracting employees of exceptional ability. The provisions of the Plan as amended and restated herein shall be effective as of
